          Case 2:17-cv-04351-JS Document 31-4 Filed 04/04/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


  VIJAY MURUGESH ADAIKKAPPAN,

                         Plaintiff,

                  v.                                            C.A. No. 2:17-cv-04351-JS

  LIFE INSURANCE COMPANY OF NORTH
  AMERICA,

                         Defendant.




                                             ORDER


       AND now this ________ day of _______________________. 2015, after full

consideration of Plaintiff’s Motion for Award of Attorney Fees and Costs and subsequent related

briefing, it is hereby ORDERED that Plaintiff’s Motion for Award of Attorney Fees and Costs is

GRANTED in its entirety. Defendant shall pay Plaintiff’s attorney fee of $77,222.50, as well as

Plaintiff’s litigation costs of $691.87. Defendant shall issue these payments directly to Plaintiff’s

counsel within thirty days (30) of this Order, at the following address:

                               Daniel M. McLean, Esquire
                               225 Cornell Avenue
                               Swarthmore, PA 19081




                                              IT IS SO ORDERED:



                                              _________________________________________
                                              Juan R. Sánchez, C.J.
